Exhibit 10.2


AMENDED AND RESTATED


TRANSITION AGREEMENT

        AGREEMENT dated the _____day of _______, _______ between
Harley-Davidson, Inc., a Wisconsin corporation (the “Corporation”), and
______________ (the “Executive”). Unless otherwise indicated, terms used herein
and defined in Schedule A shall have the meanings assigned to them in
Schedule A.

        WHEREAS, the HDI Group desires to continue to attract and retain skilled
and dedicated management employees, consistent with achieving the best possible
price for its stockholders in any transition period or change in ownership and
control of the Corporation; and

        WHEREAS, the Executive has specific duties and unique talents which are
of benefit to the HDI Group both presently and in any transition period; and

        WHEREAS, the HDI Group and the Executive desire that the Executive be
free of any conflict of interest with regard to the performance of the
Executive’s duties in evaluating any proposed change in ownership or control;
and

        WHEREAS, to comply with Internal Revenue Code Section 409A and to make
certain other changes, the Executive and the Corporation desire to amend and
restate the Transition Agreement currently in effect between the Executive and
the Corporation.

        NOW, THEREFORE, it is agreed as follows

        1. The HDI Group currently employs the Executive as
__________________________, Harley-Davidson, Inc. upon the terms and conditions
currently reflected in the Executive’s personnel file or in various minutes of
the Board.

        2. This Agreement shall become effective on the date hereof and shall
terminate on the second anniversary of the occurrence of a Change of Control
Event; provided, however, that no benefits shall be payable or accrue pursuant
to this Agreement prior to the occurrence of a Change of Control Event. This
Agreement supersedes any predecessor Transition Agreement in effect between the
Executive and the Corporation.

        3. During the two year period following a Change of Control Event, so
long as the Executive remains employed by the HDI Group, the Executive shall
devote his or her full time, attention, and energies to the business of the HDI
Group and shall not engage in any other business activity whether or not such
business activity is pursued for gain, profit, or other pecuniary advantage; but
this shall not be construed as preventing the Executive from (a) investing the
Executive’s assets in such form or manner as will not materially affect the
Executive’s ability to perform his or her duties and obligations to the HDI
Group; or (b) continuing to serve as a director of any corporation of which he
or she was a director immediately prior to the Change of Control Event. The
Executive agrees that once a Change of Control Event occurs he or she will not
voluntarily terminate his or her employment with the HDI Group until ten days
after such Change of Control Event has occurred.

--------------------------------------------------------------------------------

        4. The HDI Group agrees that following a Change of Control Event no
termination of the Executive’s employment with the HDI Group will be effective,
unless it provides the Executive ten days prior written notice of such
termination; provided, however, that the Executive shall provide the HDI Group
Employer with ten days prior written notice of any termination by the Executive
of the Executive’s employment with the HDI Group. The Executive may waive the
notice requirement for the HDI Group.

        5. The Executive recognizes and acknowledges that the list of the HDI
Group’s customers, its product plans, forecasts and financial information, as
well as other confidential information, as it may exist from time to time, is
valuable, special, and unique asset of the HDI Group’s business. The Executive
shall not, except for the benefit of HDI Group or as otherwise expressly
authorized by the HDI Group, during or at any time within five (5) years after
the termination of the Executive’s employment, disclose any such information or
any part thereof to any person, firm, corporation, association, or other entity,
or use such information or any part thereof for any reason or purpose
whatsoever, in either case under any circumstances in which such disclosure or
use is reasonably likely to affect adversely the interests of the HDI Group in
any country of the world in which the HDI Group then distributes its products.
This section is not intended to limit in any way the Executive’s independent
obligation to preserve and not to misappropriate trade secrets of the HDI Group.
In the event of a breach or threatened breach by the Executive of the provisions
of this section, the HDI Group shall be entitled to an injunction restraining
the Executive from disclosing or using, in whole or in part, this information.
The HDI Group will be free to pursue any other remedies as may in its discretion
be deemed appropriate under the circumstances.

        6. Upon the happening of a Change of Control Event, the HDI Group
agrees, while the Executive is employed hereunder, the Executive shall be
compensated at a level that is at least comparable in the aggregate to the
Executive’s highest level of Compensation in effect during the 180-day period
immediately prior to the Change in Control Event and in a manner that satisfies
each of the following:

          (a) The Executive shall receive an annual base salary in cash
equivalent of not less than the Executive’s highest annual base salary as in
effect during the 180-day period immediately prior to the Change in Control
Event, subject to any deferral election then in effect.


          (b) The Executive (and with respect to medical, dental and vision
coverage, the Executive’s eligible dependents) shall be included in any and all
employee benefit or fringe benefit plans, practices, policies or programs
providing benefits for the HDI Group’s salaried employees in general, including
but not limited to retirement, savings, group life insurance, hospitalization,
medical, dental, profit sharing and 401(k) plans, and in all plans, practices,
policies or programs providing additional benefits to executives of the HDI
Group of comparable status and position to the Executive, including but not
limited to deferred compensation, split-dollar life insurance, supplemental
retirement, pension restoration, stock option, stock appreciation, stock bonus
and similar or comparable programs; provided, however, that, in no event shall
the aggregate level of benefits under such plans, practices, policies or
programs in which the Executive is included be less than the aggregate level of
benefits under plans, policies, practices and programs of the HDI Group in which
the Executive was participating at any time during the 180-day period
immediately prior to the Change in Control Event.


2

--------------------------------------------------------------------------------

          (c) The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the number of paid holidays to which
the Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control Event or such greater amount of paid
vacation and number of paid holidays as may be made available annually to other
executives of the HDI Group of comparable status and position to the Executive.


          (d) The Executive shall be included in any annual or long-term or
other bonus plan of the HDI Group which shall satisfy the standards described
below (any such plan, the “Bonus Plan”). Bonuses under any such Bonus Plan shall
be payable with respect to achieving such financial or other goals reasonably
related to the business of the HDI Group as the HDI Group shall establish (the
“Goals”), all of which Goals shall be attainable, prior to the second
anniversary of the date of the Change in Control Event, with approximately the
same degree of probability as the goals under any bonus plan or plans of the HDI
Group as in effect at any time during the 180-day period immediately prior to
the Change in Control Event (whether one or more, the “Prior Bonus Plan”). The
amount of the bonus (the “Bonus Amount”) that the Executive is eligible to earn
under any such Bonus Plan shall be no less than the amount of the Executive’s
target award provided in such Prior Bonus Plan, and in the event the Goals are
not achieved such that the entire target award is not payable, any such Bonus
Plan shall provide for a payment of a Bonus Amount equal to a portion of the
target award reasonably related to that portion of the Goals which were
achieved.


        7. Benefits Following an Eligible Termination.

        In the event of Termination, the Executive shall be entitled to the
following benefits:

          (a)     Lump Sum Severance Payment.


          The Executive shall be entitled to receive, in cash or cash equivalent
on the first business day of the month following the month in which occurs the
six month anniversary of the date of Termination, a lump-sum payment equal to
the product of three multiplied by the sum of:


          (i) the Executive’s highest annual rate of salary during the five year
period preceding the Executive’s termination of employment with the HDI Group;


          (ii) the higher of (A) the Executive’s bonus opportunity (at target)
for the year in which occurs the Change in Control Event, or (B) the highest
annual bonus paid to or accrued for the benefit of the Executive during the five
year period immediately preceding the Executive’s termination of employment with
the HDI Group under any bonus plan, program, or arrangement of the HDI Group
which the HDI Group Employer maintains or has adopted; and


3

--------------------------------------------------------------------------------

          (iii) the product of four times the last quarterly payment, prior to
the Change of Control Event, paid to the Executive by the HDI Group, to the
extent such payment was paid by the HDI Group in lieu of providing the Executive
with various fringe benefits (the “Perquisite Payment”).


          (b) Payment in Lieu of Post-Retirement Life Insurance.


          In addition, if the Executive has attained age 55 and completed at
least five years of service with the HDI Group prior to the date of Termination,
the Executive shall receive an additional amount, in lieu of any post-retirement
life insurance, equal to one times the Executive’s annual base salary, at his or
her then current rate (the “Retiree Insurance Payment”), plus an additional
amount such that the net amount retained by the Executive, after deduction for
federal and state income taxes and FICA and Medicare employment taxes on the
Retiree Insurance Payment, and any federal and state income taxes and FICA and
Medicare employment taxes on the additional payment, shall equal the Retiree
Insurance Payment. For purposes of determining the amount of the additional
payment, the Executive shall be deemed to pay federal and state income taxes at
the highest marginal rate of federal and state income taxation in the calendar
year in which the additional payment is to be made. The payment in lieu of
post-retirement life insurance shall not duplicate any other program of the HDI
Group under which the Executive may be entitled to a payment in lieu of
post-retirement life insurance The payment shall be made to the Executive in
cash or cash equivalent on the first business day of the month following the
month in which occurs the six month anniversary of the date of Termination.


          (c) Vesting of Certain Benefits.


          At the time the ten days written notice prior to Termination is given:


          (i) the Executive will be fully and immediately vested in his or her
accrued benefit and any minimum years of service requirement for vesting will be
deemed to have been satisfied under any qualified or nonqualified pension,
savings or other retirement programs that are maintained by the HDI Group and in
which the Executive was entitled to participate at the time of the Change of
Control Event or at any time prior to Termination, with the benefits under each
such plan in which the Executive participates being distributed in accordance
with the terms of the relevant plan; provided, however, that if the HDI Group
reasonably concludes that it is unable to take the actions contemplated under
this subparagraph (i) with respect to any plan that is intended to be qualified
under Code Section 401(a) without violating the requirements of Code Section
401(a)(4) or any similar provision, then the Executive shall be entitled to
receive, with respect to any such plan, a single sum payment equal to the
account balance that the Executive forfeits under any defined contribution plan
or the actuarial present value (determined using the interest and mortality
assumption in effect under Code Section 417(e)(3), or any successor to such
provision, on the date of Termination) of any accrued benefit that the Executive
forfeits under any defined benefit plan as a result of not being fully vested at
the time of Termination, with such payment to be made on the first business day
of the month following the month in which occurs the six month anniversary of
the date of Termination;


4

--------------------------------------------------------------------------------

          (ii) all restricted stock awards made to the Executive pursuant to the
Harley-Davidson, Inc. 2004 Incentive Stock Plan, as amended, or made pursuant to
any successor or predecessor plan, including, without limitation, any plan of
the HDI Group that is in effect following the date of the Change in Control
Event, will be fully and immediately vested to the extent not already vested;


          (iii) all stock options granted pursuant to the Harley-Davidson, Inc.
2004 Incentive Stock Plan, as amended, or granted pursuant to any successor or
predecessor plan, including, without limitation, any plan of the HDI Group that
is in effect following the date of the Change in Control Event, will be fully
vested and to become immediately exercisable to the extent not already vested
and exercisable;


          (iv) all performance or other awards granted to the Executive pursuant
to any HDI long-term incentive plan, or granted pursuant to any successor plan,
including, without limitation, any plan of the HDI Group that is in effect
following the date of the Change in Control Event, if not already vested
pursuant to the terms of such long-term incentive plan, will be fully and
immediately vested, as if all performance requirements have been satisfied at
the target level of performance, and with payment to the Executive to be made on
the first business day of the month following the month in which occurs the six
month anniversary of the date of Termination; and


          (v) the HDI Group Employer will pay to the Executive, on the first
business day of the month following the month in which occurs the six month
anniversary of the date of Termination, an amount in respect of any bonus under
a short-term incentive or other annual bonus plan of the HDI Group equal to the
higher of (1) the Executive’s target bonus for the fiscal year in which the date
of Termination falls, or (2) the bonus the Executive received for the year prior
to the Change of Control Event, which amount shall be pro-rated by a fraction,
the numerator of which is the number of days elapsed in the HDI Group’s fiscal
year on the date of Termination and the denominator of which is 365.


          (d) Retirement Benefits.


          If the Executive participates in the Retirement Annuity Plan for
Salaried Employees of Harley-Davidson (the “Salaried Retirement Plan”), then the
Executive will be entitled to additional benefits under (i) the Harley-Davidson,
Inc. Pension Benefit Restoration Plan (the “Benefit Restoration Plan”) and (ii)
any other supplemental retirement plan of the HDI Group in which the Executive
participates or any other agreement between the HDI Group and the Executive
providing retirement benefits for the Executive, or any successors to such
plans, based on the most favorable benefit provisions of such plans in effect at
any time during the 180-day period prior to the date of the Change of Control
Event (the Pension Restoration Plan and such other programs are collectively
referred to as the “Retirement Plans”). The amount of such additional pension
benefits payable under each such Retirement Plan will be paid in accordance with
the terms of the applicable Retirement Plan and shall equal to the difference
between (i) the amount the Executive (or in the event of the Executive’s death,
the Executive’s surviving spouse or other beneficiary) is actually entitled to
receive upon retirement or termination under the terms and conditions of the
applicable Retirement Plan, and (ii) the amount the Executive (or such surviving
spouse or beneficiary) would have been entitled to receive under such terms and
conditions if (A) the Executive’s benefits under the applicable Retirement Plan
had been fully vested on the date of Termination, (B) the Executive had
continued to work until the earlier of the Executive’s 65th birthday or the
third anniversary of the date of Termination, and (C) the Executive had
continued to receive compensation (both base salary and, to the extent relevant
under a Retirement Plan, bonuses or other compensation) during the period of
assumed employment at the highest rate and at the same time as such compensation
was paid to the Executive during the calendar year immediately preceding the
date on which occurs the Change of Control Event or the calendar year
immediately preceding the year in which occurs the date of Termination,
whichever is more beneficial to the Executive.


5

--------------------------------------------------------------------------------

          (e) Welfare Benefits.


          The Executive will also receive:


          (i) until December 31 of the second calendar year following the
calendar year in which occurs the date of Termination, use of professional
outplacement services by qualified consultants retained at the expense of the
HDI Group Employer; provided, however, that this subparagraph (i) shall not
apply following the Executive’s death; and


          (ii) for three years from the date of Termination, continued coverage
under HDI Group hospital, medical, dental, vision, life, disability insurance
and other welfare benefit plans; provided, however, that any period of continued
hospital, medical, dental or vision coverage pursuant to this provision shall be
credited against (reduce) the maximum period of continuation coverage that the
Executive (or any other qualified beneficiary with respect to the Executive) is
permitted to elect in accordance with COBRA, or any successor provision thereto;
and provided further, that in the event of the Participant’s death either (A)
after Termination or (B) prior to Termination but during the period beginning on
the date of the Change in Control Event and ending on the date that is thirty
(30) days after the first anniversary of the date of the Change in Control
Event, then for a period of one year following the Executive’s date of death
(but in no event more than three years following the date of Termination), the
HDI Group shall provide continued coverage under HDI Group hospital, medical,
dental and vision plans, but all other welfare benefit plan coverage shall
cease. For purposes of this subparagraph (ii), if hospital, medical, dental, or
vision coverage or benefits are provided under a plan that is subject to Code
Section 105(h), then, for any period of coverage following the end of the COBRA
continuation period, the benefits payable under such plan shall comply with the
requirements of Sections 1.409A-3(i)(1)(A) and (B) of the Treasury regulations
and, if and to the extent necessary, the HDI Group shall amend such plan to
comply therewith. Also, with respect to the first six months following the
Termination during which the Executive’s life insurance coverage is extended
under this subparagraph (ii), if the premiums payable by the HDI Group for group
life insurance coverage during such period and the portion of the premiums
payable during such period that represents current life insurance protection (as
determined in accordance with Internal Revenue Service requirements) for the
Executive under a split-dollar insurance arrangement, in the aggregate (the
“Life Insurance Coverage Value”) exceed the amount of the “limited payments”
exemption set forth in Section 1.409A-1(b)(9)(v)(B) of the Income Tax
Regulations (or any successor thereto), then, to the extent required to comply
with Internal Revenue Code Section 409A, the Executive, in advance, shall pay
the HDI Group an amount equal to the Life Insurance Coverage Value, and promptly
following the end of such six month period, the HDI Group Employer shall make a
cash payment to the Executive equal to the amount paid to the HDI Group by the
Executive. Thereafter such life coverage shall be provided at the expense of the
HDI Group for the remainder of the period specified above.


6

--------------------------------------------------------------------------------

          (f) Payment in Lieu of Automobile, Association and Similar Fees.


          Unless the Perquisite Payment was substituted for the following, the
Executive shall also receive a cash lump sum payment, calculated so as to equal
the fair market value of three years of benefits and paid to the Executive on
the first business day of the month following the month in which occurs the six
month anniversary of the date of Termination, for:


          (i) automobiles and vehicles (or allowance in respect thereof) to
which he was entitled either prior to the Change of Control Event or prior to
Termination; and


          (ii) all amounts in respect of club, association or similar fees and
dues covering the Executive to which he was entitled either prior to the Change
of Control Event or prior to Termination.


          (g) Payment of Accrued Compensation.


          The Executive shall also be entitled to all amounts earned or accrued
through the date of Termination but not paid as of such date, including base
salary, reimbursement for reasonable and necessary expenses incurred by the
Executive on behalf of the HDI Group during the period ending on the date of
Termination, vacation pay, and sick leave (collectively, “Accrued
Compensation”). All Accrued Compensation shall be paid to the Executive within
10 days following Termination.


7

--------------------------------------------------------------------------------

          (h) Continuation of Section 409A Elections.


          Notwithstanding anything in subsections (a) through (g) to the
contrary, Termination does not affect deferral or distribution elections that
the Executive may have in place with respect to the payment of any benefits that
are subject to Code Section 409A, and payment of such amounts will be made
pursuant to the terms of the applicable plan or program under which the deferral
election was made.


          (i) Death of the Executive.


          If the Executive dies prior to the payments of amounts due to the
Executive under this Agreement (including, without limitation, in the case of
Termination resulting from the Executive’s death during the period beginning on
the date of the Change in Control Event and ending on the date that is thirty
(30) days after the first anniversary of the date of the Change in Control
Event), then the amounts that otherwise would have been paid to (or in the event
of death, on behalf of) the Executive (including any Gross-Up Payment and Tax
Adjustment Amount under Section 8) will be paid, as soon as practicable
following the Executive’s death, to the Executive’s estate.


          (j) Agreement Not a Guarantee of Employment.


          Nothing in this Agreement shall be construed to prevent the HDI Group
Employer or the Board from terminating the Executive’s employment under this
Agreement either for Cause or without Cause or to prevent the Executive from
terminating the Executive’s employment under this Agreement either for Good
Reason or without Good Reason. A termination by the HDI Group Employer for Cause
or a termination by the Executive without Good Reason shall relieve the HDI
Group of its obligation to make any other payments under this Agreement, except
those that may be payable under then existing employee benefit programs. For the
Executive to be terminated for Cause, the existence of Cause must be determined
by a written resolution adopted by the affirmative vote of not less than
two-thirds of all the Continuing Directors, excluding for this purpose the
Executive, or in the event there are no Continuing Directors, by a unanimous
vote of all the Directors, at a meeting duly called and held for that purpose
after reasonable notice to the Executive and opportunity for the Executive and
his or her counsel to be heard. Any such determination shall require that the
Continuing Directors (or the entire Board) find that in their reasonable good
faith judgment the conduct which was the basis for the hearing in fact occurred
and is sufficient to warrant a termination for Cause.


        8. Protection Against Certain Taxes.

          (a) Taxes Attributable to Excess Parachute Payments.


          If the Executive receives any payments under this Agreement or
otherwise from the HDI Group which are “excess parachute payments” taxed under
Section 4999 of the Code, the HDI Group Employer will pay, pursuant to
subsection (b) below, an amount sufficient to offset such tax effects.


8

--------------------------------------------------------------------------------

          (b) Calculation and Payment of Gross-Up Payment.


          (i) In the event that the Executive becomes entitled to payments in
connection with a Change of Control Event under this Agreement or otherwise
(“the Payments”), if any of the Payments will be subject to the tax imposed by
Section 4999 of the Code (the “Excise Tax”) (or any similar tax that may
hereafter be imposed), the HDI Group Employer shall pay to the Executive (or
remit to the Internal Revenue Service on behalf of the Executive) an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Payments and any federal and
state income or other taxes and Excise Tax upon Gross-Up Payments provided for
by this section, shall be equal to the Payments.


          (ii) For purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) any other
payments or benefits received or to be received by the Executive in connection
with a Change of Control Event shall be treated as “parachute payments” within
the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the HDI
Group’s independent auditors, and acceptable to the Executive, such other
payments or benefits (in whole or in part) do not constitute parachute payments,
or such “excess parachute payments” (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax, (B) the amount of the Payments which shall be treated as subject to the
Excise Tax shall be equal to the lesser of (1) the total amount of the Payments
or (2) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (A), above), and (C) the
value of any non-cash benefits or any deferred payment or benefit shall be
determined by the HDI Group’s independent auditors in accordance with the
principles of Section 280G(b)(3) and (4) of the Code.


          (iii) For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay federal and state income taxes at the
highest marginal rate of federal and state income taxation in the calendar year
in which the Gross-Up Payment is to be made.


          (iv) A Gross-Up Payment and Tax Adjustment Amount, if any, under
subsection (v) shall be paid on the first day of the month following the month
in which occurs the six month anniversary of the date of Termination.
Notwithstanding the foregoing, if the Executive is required to remit the Excise
Tax under Code Section 4999 to the Internal Revenue Service prior to the first
day of the month following the month in which occurs the six month anniversary
of the date of Termination, then upon written notice by the Executive to the
Corporation, the HDI Group Employer will reimburse the Executive for the Excise
Tax so paid (and for any additional taxes paid by the Executive on the
reimbursement), and such reimbursement or reimbursements will be credited
against and reduce the Gross-Up Payment made on the first day of the month
following the month in which occurs the six month anniversary of the date of
Termination.


9

--------------------------------------------------------------------------------

          (c) Tax Adjustment Amount.


          In addition to the Gross-Up Payments under this Section 8, the HDI
Group Employer shall pay to the Executive an additional amount (the “Tax
Adjustment Amount”) in the event any portion of the Payments are taxed (for
state or federal income tax purposes) at income tax rates higher than the
highest marginal federal and state income tax rates otherwise applicable to the
Executive without considering the Payments (which shall not include any addition
to income tax or income tax rates in the nature of an additional income tax or
penalty for failure to comply with applicable requirements for taxation at a
lower rate (“Base Income Tax Rates”), such that the net amount retained by the
Executive, after deduction of state and federal income taxes at their respective
actual rates and any state and federal income taxes upon the Tax Adjustment
Amount provided by this subsection (c), shall be equal to the Payments less
state and federal income taxes thereon calculated at the Base Income Tax Rates.
In the event any payments are required under this subsection (c), they shall be
included as “Payments” under subsection (b) of this Section 8.


          (d) Additional Excise Tax Assessments.


          (i) The Executive shall notify the HDI Group in writing of any claim
by the Internal Revenue Service for an Excise Tax that, if successful, would
require the payment by the HDI Group of a Gross-Up Payment that would be in
addition to the Gross-Payment (if any) made to the Executive pursuant to Section
8(b). Such notification shall be given as soon as practicable, but no later than
10 business days after the Executive is informed in writing of such claim and
shall apprise the HDI Group of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30 day period following the date on which the Executive
gives such notice to the HDI Group (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the HDI Group
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:


          (A) give the HDI Group any information reasonably requested by the HDI
Group relating to such claim;


          (B) take such action in connection with contesting such claim as the
HDI Group shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the HDI Group and reasonably satisfactory to
the Executive;


10

--------------------------------------------------------------------------------

          (C) cooperate with the HDI Group in good faith to effectively contest
such claim; and


          (D) permit the HDI Group to participate in any proceedings related to
such claim;


  provided, however, that the HDI Group shall bear and pay directly all costs
and expenses (including, but not limited to, additional interest and penalties
and related legal, consulting or other similar fees) incurred in connection with
such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or other tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.


          (ii) The HDI Group shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, or to pay the tax on the Executive’s behalf directly
to the Internal Revenue Service and direct the Executive to sue for a refund or
context the claim in any permissible manner), and the Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the HDI
Group shall determine; provided, however, that if the HDI Group directs the
Executive to pay such claim and sue for a refund, the HDI Group shall
immediately reimburse the Executive for the amount so paid, and shall indemnify
and hold the Executive harmless, on an after-tax basis, from any Excise Tax or
other tax (including interest and penalties with respect thereto) imposed with
respect to such reimbursement or with respect to any imputed income with respect
to such reimbursement (such additional payment to indemnify and hold harmless
the Executive to be completed as soon as administratively possible after the
date on which the Executive pays the tax). Notwithstanding anything to the
contrary, to comply with Internal Revenue Code Section 409A, the Executive must
timely submit the Executive’s claim for reimbursement of the tax paid, so that
it can be reimbursed no later than the end of the Executive’s taxable year
following the taxable year in which the taxes that are the subject of the
Internal Revenue Service’s claim are remitted to the Internal Revenue Service),
and no reimbursement can be made after that time; and provided further, however,
that if the Executive is required to extend the statute of limitations to enable
the HDI Group to contest such claim, the Executive may limit this extension
solely to such contested amount. The HDI Group’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority. In addition, no position may be taken nor any final resolution
be agreed to by the HDI Group without the Executive’s consent if such position
or resolution could reasonably be expected to adversely affect the Executive
(including any other tax position of the Executive unrelated to the matters
covered hereby).


11

--------------------------------------------------------------------------------

          (iii) In the event that the HDI Group exhausts its remedies and the
Executive thereafter is required to pay to the Internal Revenue Service an
additional amount in respect of any Excise Tax (“Underpayment”), the HDI Group
Employer shall make a supplemental payment to reimburse the Executive for any
such Underpayment and to reimburse the Executive for any federal and state
income taxes, Excise Tax or employment taxes incurred by the Executive with
respect to the amount of any reimbursements under this provision. Such
reimbursement shall be made as soon as practical after the date on which the
Executive pays the tax and provides notice to the Corporation of the payment of
such tax or taxes, but no later than the end of the Executive’s taxable year
following the taxable year in which the taxes are remitted. Alternatively, the
HDI Group Employer may remit such additional taxes directly to the Internal
Revenue Service on the Executive’s behalf.


          (iv) If, after the receipt by the Executive of an amount reimbursed by
the HDI Group in connection with the contest of the Excise Tax claim, the
Executive becomes entitled to receive any refund with respect to such claim, the
Executive shall promptly pay to the HDI Group the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).


        9. Any amount under Section 7 or Section 8 the payment of which is to be
made on the first business day of the month following the month in which occurs
the six month anniversary of the date of Termination, when paid, shall include
interest, calculated at the reference rate or the prime rate, as the case may
be, of US Bank Milwaukee, National Association, Milwaukee, Wisconsin as in
effect from time to time during the period beginning on the date ten days
following the Termination and ending on the date on which payment is actually
made; provided, however, that with respect to any life insurance reimbursement
that the Executive is entitled to pursuant to Section 7(e), the interest period
will begin on the date on which the Executive pays the Life Insurance Coverage
Value to the HDI Group.

        10. The Executive agrees that, during the term of his or her employment
under this Agreement, he shall not, directly or indirectly, engage or
participate in any business activity that is directly competitive with and
likely to have a material adverse effect on the business of the HDI Group
without prior written approval of the Board. In the event that, while employed
by the HDI Group, the Executive engages in practices that are directly
competitive and that are likely to have a material adverse effect on the HDI
Group and the Executive fails to cease such competitive practices within 30 days
after written notice is received from the Board, then the Executive shall be
treated for purposes of this Agreement as terminated for Cause as of such 30th
day.

        11. Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in Milwaukee, Wisconsin
or, at the option of the Executive, in the county where the Executive resides,
in accordance with the Rules of the American Arbitration Association then in
effect; provided, however, that if the Executive institutes an action relating
to this Agreement, then the Executive may, at his or her option, bring such
action in a court of competent jurisdiction. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

12

--------------------------------------------------------------------------------

        12. The HDI Group shall pay or reimburse all costs and expenses,
including attorneys’ fees and disbursements, of the HDI Group and, at least
monthly, the Executive in connection with any legal services or proceedings
(including, but not limited to, arbitration), whether or not instituted by the
HDI Group or the Executive, relating to the interpretation or enforcement of any
provision of this Agreement. The HDI Group also agrees to pay prejudgment
interest on any money judgment obtained by the Executive as a result of such
proceedings, calculated at the reference rate or prime rate, as the case may be,
of US Bank Milwaukee, National Association, Milwaukee, Wisconsin as in effect
from time to time from the date that payment should have been made to the
Executive under this Agreement. Notwithstanding anything to the contrary, to
comply with Internal Revenue Code Section 409A, the Executive must timely submit
any such cost of expense for reimbursement so that it can be reimbursed no later
than the end of the calendar year following the calendar year in which the
expense was incurred; no reimbursement can be made after that time.

        13. This Agreement shall be binding upon, inure to the benefit of and be
enforceable by the HDI Group and the Executive and their respective heirs, legal
representatives, successors and assigns. If the HDI Group or any member of the
HDI Group shall be merged into or consolidated with another entity, the
provisions of this Agreement shall be binding upon and inure to the benefit of
the entity surviving such merger or resulting from such consolidation. The HDI
Group will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the HDI Group or any member of the HDI Group, by agreement in form
and substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the HDI
Group would be required to perform it if no such succession had taken place. The
provisions of this Section 12 shall continue to apply to each subsequent
employer of the Executive hereunder in the event of any subsequent merger,
consolidation or transfer of assets of such subsequent employer. From and after
the date of any such purchase, merger, consolidation, transfer of assets or
other transaction, the term HDI Group as used in this Agreement shall also
include any such person or entity that is the successor or subsequent employer
for purposes of this Section 13, or which otherwise becomes bound by the terms
and provisions of this Agreement by operation of law.

        14. The HDI Group Employer will indemnify the Executive against expenses
(including attorney’s fees), amounts paid in settlement (whether with or without
court approval), judgments and fines actually and reasonably incurred by him in
connection with a threatened or actual action, suit or proceeding if he acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the HDI Group, and with respect to any criminal action or
proceeding, if he had no reasonable cause to believe that his or her conduct was
unlawful, (and the HDI Group Employer will advance expenses for the Executive)
if he becomes a party or is threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigation (if not by
or in the right of the HDI Group Employer) by reason of the fact that he is or
was a director, officer, employee or agent of the HDI Group or is or was serving
at the request of the HDI Group as a director, officer, employee or agent or in
any other capacity or in another corporation, or a partnership, joint venture,
trust or other enterprise, or by reason of any action alleged to have been taken
or not taken by him while acting in any such capacity, to the fullest extent
permitted by the HDI Group Employer’s Articles of Incorporation and By-Laws.
Notwithstanding anything to the contrary, to comply with Internal Revenue Code
Section 409A, the Executive must timely submit any such cost or expense for
reimbursement so that it can be reimbursed no later than the end of the calendar
year following the calendar year in which the item was incurred; no
reimbursement can be made after that time.

13

--------------------------------------------------------------------------------

        15. Any provision of this Agreement which is held to be unenforceable or
invalid in any respect in any jurisdiction shall be ineffective in such
jurisdiction to the extent that it in unenforceable or invalid without affecting
the remaining provisions hereof, which shall continue in full force and effect.
The unenforceability or invalidity of a provision of this Agreement in one
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        16. This Agreement shall be governed by and construed in accordance with
the laws of the State of Wisconsin applicable to contracts made and to be
performed therein, without regard to conflict of law principles.

        17. This instrument contains the entire agreement of the parties, and
supersedes any earlier agreement between them, relative to a transition period
or termination in the event of a Change of Control Event. It may not be changed
orally but only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought. Notwithstanding anything in this Agreement to the contrary, the
Corporation may unilaterally amend this Agreement prior to the occurrence of a
Change of Control Event to make changes that the Corporation reasonably
determines are necessary or appropriate for purposes of causing this Agreement
to comply with the requirements of Section 409A of the Internal Revenue Code and
regulations proposed or promulgated thereunder, so long as the Corporation makes
the same changes to corresponding agreements to which other Corporation
executives are parties.

        18. The Executive shall not be required to mitigate damages or the
amount of any payment to the Executive provided for under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by the
Executive as a result of employment by another employer after Termination.

        19. If the Executive is also a party to a Severance Benefits Agreement
(or any similar agreement) with the Corporation (or an Affiliate), upon the
occurrence of a Change in Control Event (whether such Severance Benefits
Agreement or similar agreement was entered into or amended prior to or after the
date of this Agreement), then the Executive’s rights and obligations upon a
termination of Executive’s employment during the term of this Agreement will be
governed by this Agreement rather than the Severance Benefits Agreement or
similar agreement.

        20. The HDI Group shall be entitled to withhold from amounts to be paid
to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. In addition, if prior to the date of payment of the benefits
hereunder, the Federal Insurance Contributions Act (FICA) tax imposed under
Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due, the HDI
Group may provide for an immediate payment of the amount needed to pay the
Executive’s portion of such tax (plus an amount equal to the income taxes that
will be due on such amount) and the Executive’s remaining benefits under this
Agreement shall be reduced accordingly. The HDI Group shall be entitled to rely
on an opinion of nationally recognized tax counsel if any question as to the
amount or requirement of any such withholding shall arise.

14

--------------------------------------------------------------------------------

        21. In the event that neither the Corporation nor any Affiliate has
outstanding any stock which is publicly traded on an established securities
market or otherwise, any references in this Agreement to distribution being made
on the first day of the month following the month in which occurs the six month
anniversary of the date of Termination shall automatically be modified to
provide for distribution within ten days following the date of Termination.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

HARLEY-DAVIDSON, INC.

  By:____________________________________________

  ATTEST:

  __________________________________________________

  EXECUTIVE:

  __________________________________________________





15

--------------------------------------------------------------------------------


SCHEDULE A


CERTAIN DEFINITIONS

        As used in this Agreement, and unless the context requires a different
meaning, the following terms have the meanings indicated:

“AFFILIATE” means each corporation, trade or business that, with the
Corporation, constitutes a controlled group of corporations or group of trades
or businesses under common control within the meaning of Code Sections 414(b) or
(c), applied by substituting “at least 50 percent” for “at least 80 percent”
each place it appears.

“BASE INCOME TAX RATES” shall have the meaning ascribed to it in Section 8(c) of
the Agreement.

“BENEFIT RESTORATION PLAN” has the meaning ascribed to it in Section 7(d) of the
Agreement.

“BOARD” means the Corporation’s board of directors.

“CAUSE” means the commission by the Executive of one or more acts for which the
Executive is convicted of a felony under United States federal, state or local
criminal law, or willful and gross misconduct on the part of the Executive that
is materially and demonstrably detrimental to the HDI Group taken as a whole.

“CHANGE OF CONTROL EVENT” means any one of the following: (a) Continuing
Directors no longer constitute at least 2/3 of the Directors; (b) any person or
group of persons (as defined in Rule 13d-5 under the Securities Exchange Act of
1934), together with its affiliates, become the beneficial owner, directly or
indirectly, of 20% or more of the Corporation’s then outstanding Common Stock or
20% of more of the voting power of the Corporation’s then outstanding securities
entitled generally to vote for the election of the Corporation’s Directors;
(c) the consummation of the merger or consolidation of the Corporation with any
other corporation, the sale of substantially all of the assets of the
Corporation or the liquidation or dissolution, of the Corporation, unless, in
the case of a merger or consolidation, the then Continuing Directors in office
immediately prior to such merger or consolidation will constitute at least 2/3
of the Directors of the surviving corporation of such merger or consolidation
and any parent (as such term is defined in Rule 12b-2 under the Securities
Exchange Act of 1934) of such corporation; or (d) at least 2/3 of the then
Continuing Directors in office immediately prior to any other action proposed to
be taken by the Corporation’s stockholders or by the Board determines that such
proposed action, if taken, would constitute a change of control of the
Corporation and such action is taken.

“CODE” means the Internal Revenue Code of 1986, as amended.

“COMPENSATION” means the sum of all remuneration to which the Executive is
entitled, including, but not limited to salary, participation in HDI Group bonus
and benefit plans, programs or arrangements and awards under any HDI Group bonus
plans, long-term incentive compensation plans, stock option plans, restricted
stock plans or any other deferred compensation plans that the HDI Group Employer
maintained or adopted prior to the Change of Control Event, the value to the
Executive of the use of professional outplacement services by qualified
consultants and use of automobiles or vehicles (or allowances in respect
thereof), and all amounts in respect of club, association or similar fees and
dues covering such Executive. In the event that the HDI Group cannot provide the
Executive with one or more benefits which it is obligated to provide to the
Executive, pursuant to this Agreement, under its employee benefit plans,
programs or arrangements then the HDI Group shall provide the Executive with
equivalent benefits at the expense of the HDI Group Employer.

16

--------------------------------------------------------------------------------

“CONTINUING DIRECTOR” means any individual who is either (i) a member of the
Board on the date hereof or (ii) a member of the Board whose election or
nomination to the Board was approved by a vote of at least two-thirds of the
Continuing Directors (other than a person whose election was as a result of an
actual or threatened proxy or other control contest).

“CORPORATION” means Harley-Davidson, Inc., a Wisconsin corporation.

“EXCISE TAX” has the meaning ascribed to it in Section 8(b)(i) of the Agreement.

“GOOD REASON” means the occurrence of any one of the following events, as
determined by the Executive in good faith:

(a) any breach of this Agreement by the Corporation, including specifically any
breach by the Corporation of its agreement contained in Section 6, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith that
the Corporation remedies promptly after receipt of notice thereof given by the
Executive;

(b) any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change of Control Event or, to the extent
more favorable to the Executive, those in effect after the Change of Control
Event;

(c) a material adverse change, without the Executive’s prior written consent, in
the Executive’s working conditions or status with the Corporation or the HDI
Group Employer from such working conditions or status in effect during the
180-day period prior to the Change of Control Event or, to the extent more
favorable to the Executive, those in effect after the Change of Control Event,
including but not limited to (1) a material change in the nature or scope of the
Executive’s titles, authority, powers, functions, duties, reporting requirements
or responsibilities, or (2) a material reduction in the level of support
services, staff, secretarial and other assistance, office space and
accoutrements, but excluding for this purpose an isolated, insubstantial and
inadvertent event not occurring in bad faith that the Corporation remedies
promptly after receipt of notice thereof given by the Executive;

(d) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change of Control Event;

17

--------------------------------------------------------------------------------

(e) the HDI Group Employer requires the Executive to travel on Employer business
to a materially greater extent than was required during the 180-day period prior
to the Change of Control Event;

(f) failure by the Corporation to obtain the agreement referred to in Section 13
as provided therein; or

(g) any voluntary termination of employment by the Executive where the written
notice of such termination is delivered during the 30 days following the first
anniversary of the Change of Control Event;

Provided, however, that any such event occurs following the Change of Control
Event. In the event of a dispute regarding whether the Executive terminated the
Executive’s employment for “Good Reason” in accordance with this Agreement, no
claim by the Corporation that such termination does not constitute a Termination
shall be given effect unless the Corporation establishes by clear and convincing
evidence that such termination does not constitute a Termination. Any election
by the Executive to terminate the Executive’s employment for Good Reason shall
not be deemed a voluntary termination of employment by the Executive for
purposes of any other employee benefit or other plan.

“GROSS-UP PAYMENT” has the meaning ascribed to it in Section 8(b)(i) of the
Agreement.

“HDI GROUP” means Harley-Davidson, Inc. and its Affiliates.

“HDI GROUP EMPLOYER” means the member of the HDI Group that employed the
Executive immediately prior to the Change of Control Event.

“RETIREMENT PLAN” has the meaning ascribed to it in Section 7(d) of the
Agreement.

“SALARIED RETIREMENT PLAN” has the meaning ascribed to it in Section 7(d) of the
Agreement.

“SEPARATION FROM SERVICE” means the date on which the Executive separates from
service (within the meaning of Code Section 409A) from the HDI Group. A
Separation from Service occurs when the HDI Group and the Executive reasonably
anticipate that no further services will be performed by the Executive for the
HDI Group after that date or that the level of bona fide services the Executive
will perform after such date as an employee of the HDI Group will permanently
decrease to no more than 20% of the average level of bona fide services
performed by the Executive (whether as an employee or independent contractor)
for the HDI Group over the immediately preceding 36-month period (or such lesser
period of services). The Executive is not considered to have incurred a
Separation from Service if the Executive is absent from active employment due to
military leave, sick leave or other bona fide reason if the period of such leave
does not exceed the greater of (i) six months, or (ii) the period during which
the Executive’s right to reemployment by the HDI Group is provided either by
statute or by contract; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six months,
where such impairment causes the Executive to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to 29 months without causing the
Executive to have incurred a Separation from Service.

18

--------------------------------------------------------------------------------

“TAX ADJUSTMENT AMOUNT” has the meaning ascribed to it in Section 8(c) of the
Agreement.

“TERMINATION” means a termination of the Executive’s employment with the HDI
Group while this Agreement is in effect, if such termination constitutes a
Separation from Service and such termination satisfies one of Paragraphs (a),
(b) or (c) below:

    (a)        any termination by the HDI Group of the Executive’s employment
following the occurrence of any Change of Control Event, other than termination
of the Executive’s employment for Cause or as a result of the death of the
Executive;


    (b)        any termination by the Executive of the Executive’s employment
for Good Reason following the occurrence of a Change in Control Event; or


    (c)        any termination of the Executive’s employment caused by the death
of the Executive during the period beginning on the date of the Change in
Control Event and ending on the date that is thirty (30) days after the first
anniversary of the date of the Change in Control Event.


“UNDERPAYMENT” has the meaning ascribed to it in Section 8(d)(iii) of the
Agreement.








19